ORDER

PER CURIAM.
Brenda A. Churchill (Mother) appeals from a trial court judgment terminating her parental rights to her minor children, J.B.K., B.A.C., and C.G.C. (collectively the Children),1 pursuant to Section 211.447 RSMo.2000. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court terminating Mother’s parental rights to the Children is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. In the Interest of F.N.M., 951 S.W.2d 702, 703 (Mo.App. E.D.1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. The trial court actually entered three separate judgments, one for each child. On our own motion, we consolidated Mother’s appeals from each of the judgments. For simplicity, we refer to one judgment in our opinion, as the judgments are substantially the same.